Citation Nr: 0333779	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  03-18 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a nervous 
disorder, previously diagnosed as schizophrenia.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The veteran served on active duty from September 1978 to May 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

This case was the subject of a June 1999 hearing before the 
undersigned Veterans Law Judge.

This case was also the subject of a June 2001 Order of the 
Court of Appeals for Veterans Claims (CAVC), granting a joint 
motion of the parties (the veteran and the VA Secretary) to 
vacate a January 2000 Board decision in this case and remand 
the case for readjudication consistent with the joint motion.  
A December 2002 joint motion requested the Court to vacate 
the last Board decision, entered in March 2002, and remand 
the case.  A January 2003 CAVC order granted that joint 
motion.  The below action is directed in view of the CAVC 
Orders.

Additionally, in July 2003, the Board received from the 
veteran's representative a letter that the Board construed as 
a claim of clear and unmistakable error (CUE) in a November 
2002 Board decision.  However, in September 2003, in response 
to the Board's solicitation of further CUE pleadings, the 
representative wrote that he had not intended to raise a CUE 
claim, and described the claim asserted as a claim for an 
earlier effective date based upon an unadjudicated or pending 
claim.  By inference, this would be a claim for an earlier 
effective date for service connection for a nervous disorder 
or for schizophrenia.  As service connection has not been 
awarded for a nervous disorder or schizophrenia, an argument 
for an earlier effective date for service connection for a 
nervous disorder or schizophrenia would appear to be a non 
sequitur.  Without further clarification, the Board finds no 
legally cognizable claim in the representative's September 
2003 letter. 



REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of Title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

This case was remanded to the Board by the CAVC in January 
2003, based on the question of whether the veteran had been 
provided adequate notice pursuant to the VCAA.

During the course of the Board's review of this appeal, the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2)(ii)(2002), which permitted 
the Board "to provide the [VCAA duty to notify] notice 
required by 38 U.S.C. [§] 5103(a)" and "not less than 30 
days to respond to the notice."  The Federal Court found 
that section 19.9(a)(2)(ii) was contrary to 
38 U.S.C. § 5103(b) (West 2002), which provides the claimant 
one year to submit evidence.  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the United States Court of Appeals for Veterans 
Claims Order, the Federal Circuit decision, and the General 
Counsel precedent opinion noted above, and because no further 
guidance or regulatory direction has been issued to implement 
them, it is the Board's judgment that the most appropriate 
action is to remand the veteran's claim for the RO so that 
the veteran can be provided with the appropriate notice under 
the VCAA, to include what he must show to prevail in this 
claim, what information and evidence he is responsible for, 
and what evidence VA must secure.  See generally Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).  

As the case law relating to the applicability of VCAA to 
claims such as this one, that were filed prior to its 
enactment, has been somewhat inconsistent, a brief summary of 
the law may be helpful.  VCAA was enacted on November 9, 
2000, and was subsequently codified, in pertinent part, at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  VA has 
issued final regulations to implement these statutory 
changes.  See C.F.R. §§ 3.102, 3.159 and 3.326(a) (2002).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  The 
veteran filed the claims that are the subject of this appeal 
in August 2000, before the enactment of VCAA.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  In a more recent decision, Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal 
Circuit, quoting Supreme Court precedent, noted that 
"congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  As 
previously held in Dyment and Bernklau, there is nothing in 
the VCAA to suggest that section 3(a) was intended to apply 
retroactively.  Accordingly, applying Karnas to section 3(a) 
of the VCAA, which makes no mention of retroactivity, would 
impermissibly require its retroactive application.  Further, 
Holliday's holding that all provisions of the VCAA have 
retroactive effect is incompatible with Dyment and Bernklau.  
While both Karnas and Holliday were not explicitly, but 
rather only implicitly, overruled in those cases, the Court 
held that "[t]oday we remove all doubt and overrule both 
Karnas and Holliday to the extent they conflict with the 
Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  Finally, as noted above, in 
the case currently before the Board, the Court issued an 
Order in January 2003 vacating the Board's decision denying 
the benefits sought in the instant appeal in order for the 
Board to address and fulfill the amended duty to notify and 
assist provisions, as set forth in the VCAA, to include 
providing the veteran appropriate notice of what he must show 
to prevail in this claim, what information and evidence he is 
responsible for, and what evidence VA must secure.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

The joint motion of the parties granted by the Court in its 
January 2003 order directed the Board to consider the 
applicability of 38 C.F.R. §§ 19.118 and 19.128 to a letter 
from the veteran's mother received by the RO in November 
1983, indicating that she desired a reopening of the 
veteran's claim for service connection for a psychiatric 
disorder.  The Federal Circuit has issued an opinion 
upholding 38 C.F.R. § 20.201 (2002), the VA regulation that 
defines what constitutes a proper notice of disagreement.  
See Gallegos v. Principi, 283 F.3d 1309 (Fed.Cir. 2002).  A 
similar regulation was in place at the time the statement in 
question  was received.  See 38 C.F.R. § 19.118 (1983).  
Both regulations require that a notice of disagreement 
express disagreement with a determination by the RO and a 
desire to contest the result.  A NOD or an appeal may be 
filed by a claimant or his representative, and in the case 
of a court appointed fiduciary, the fiduciary may file.  38 
C.F.R. § 20.301 (2002) (previously 38 C.F.R. § 19.128 
(1983)).  The mother's letter was not filed by a fiduciary 
or claimant or representative, did not express disagreement 
with a prior decision, and in addition was not specific as 
to the disability for which she wished the veteran's claim 
to be reopened.

The RO responded in January 1984 by sending a letter to the 
veteran acknowledging that the letter from the veteran's 
mother indicated that he wished to reopen his claim for an 
increase in benefits, to which the veteran responded 
personally (with the help of his mother) only days later.  
The reopened claim for service connection for a nervous 
condition was denied in April 1984, the veteran was provided 
notice by letter in May 1984, and in September 1984 a notice 
of disagreement was received with respect with the denial of 
an increased rating for a back condition, but not for a 
psychiatric disorder.  The Board adjudicated the claim for 
an increased rating for the back condition in January 1985.  
In August 1986, over one year after the May 1984 denial, the 
veteran submitted a claim for service connection for nerves.    

The procedural history past this point is described in a 
December 1991 Board decision, which found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for an acquired psychiatric disorder.  
Among the findings in this decision is finding that service 
connection for an acquired psychiatric disorder had been 
denied by the agency of original jurisdiction in a rating 
action in December 1982, "which was not appealed."  Among 
the conclusions of law was that the December 1982 rating 
action denying the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder was final.  
The December 1991 Board decision subsumes the prior RO 
rating actions with respect to these findings.  See Donovan 
v. West, 158 F.3d 1377 (Fed. Cir. 1998); Dittrich v. West, 
163 F.3d 1349 (Fed. Cir. 1998); see also Brown v. West, 203 
F.3d 1378, 1381 (Fed. Cir. 2000) (where BVA decision subsumes 
unappealed RO determination "the veteran may not challenge 
the original RO determination as containing [CUE].") (citing 
Dittrich).  Pursuant to 38 U.S.C. § 7111, the appellant may 
raise a claim of CUE to the Board as to its December 1991 
decision.  See also 38 C.F.R. § 20.1400.  Since such a claim 
has not been raised (see the representative's September 17, 
2003, letter, referred to in the introduction to this remand, 
supra), the Board is without jurisdiction to adjudicate the 
issue of CUE in the December 1991 decision.  

The Board further notes that the Joint Motion further 
directed the Board to consider the holding in Ruffin v. 
Principi, 16 Vet. App. 12 (2002) in its adjudication of this 
issue.  See December 2002 Joint Motion, pages 2 and 3.  In 
Ruffin, the rating decision at issue, unlike the instant 
case, was conceded by VA to have not been accompanied by 
proper notification.  Ruffin, 16 Vet. App. at 13.  On its 
face,  the evidence of record clearly indicates that the 
veteran was properly notified of the rating decision in 
question as documented by letter and appellate rights 
provided in December 1982.  If the veteran or his 
representative have a different view, again, a claim of CUE 
in the December 1991 Board decision would appear to be an 
appropriate legal theory upon which to question the adequacy 
of the December 1982 notice. 

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003) (PVA).  
The Federal Circuit also held that § 3.159(c)(4)(iii), 
relating to applications to reopen claims, is consistent with 
38 U.S.C. §§ 5103A(f) and 5108, to include a duty to provide 
a medical examination or opinion only if new and material 
evidence is received.  (Emphasis added.)  

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim.  
The veteran must be notified that he has 
one year to submit evidence.  38 U.S.C.A. 
§ 5103(b)(1); PVA, supra.   

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

3.  The RO should readjudicate the issue 
of whether new and material evidence has 
been received to reopen a claim for 
service connection for a nervous 
disorder, previously diagnosed as 
schizophrenia, with consideration of all 
of the evidence added to the record since 
the Statement of the Case (SOC) issued in 
December 1998.
 
4.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the December 1998 SOC.  
A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




